Citation Nr: 0019219	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-03 533	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to March 1971.  

This appeal comes before the Board of veterans' Appeals 
(Board) on appeal of a January 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  In that decision, the RO 
denied the issue of entitlement to service connection for 
hepatitis C as well as the issue of whether new and material 
evidence had been received sufficient to reopen a previously 
denied claim of entitlement to service connection for hearing 
loss.  

In a June 1995 rating action, the RO denied service 
connection for bilateral hearing loss.  In a letter dated in 
the following month, the RO notified the veteran of the 
denial.  In July 1995, the RO received a notice of 
disagreement.  In September 1995 the RO furnished the veteran 
with a statement of the case regarding this issue.  The 
veteran did not perfect his appeal of this claim.  
Consequently, the RO's June 1995 denial of service connection 
for hearing loss became final.  38 U.S.C.A. §§ 5108, 
7105(d)(3) (West 1991); 38 C.F.R. § 3.104, 20.200 (1999).  
Consequently, the issue regarding the veteran's hearing loss 
claim is correctly stated as listed on the title page of this 
decision.  

During a video conference hearing conducted before the 
undersigned member of the Board in January 2000, the veteran 
withdrew his appeal regarding a claim for an increased rating 
for post-traumatic stress disorder.  Accordingly, this issue 
is not before the Board for appellate consideration at this 
time.  The veteran also raised the issue of entitlement to 
service connection for tinnitus.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action. 

FINDINGS OF FACT

1.  The claim for service connection for hepatitis C is 
plausible.  

2.  By a June 1995 rating action, the RO denied the claim of 
entitlement to service connection for bilateral hearing loss.  
The RO notified the veteran of this decision in July 1995, 
but he failed to perfect a timely appeal of this denial.  

3.  The evidence received since the final June 1995 RO denial 
of the issue of entitlement to service connection for 
bilateral hearing loss is so significant that it must be 
considered in order to decide fairly the merits of the claim.  

4.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis C is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The June 1995 rating action, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200.

3.  New and material evidence having been presented, the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. 5107 (West 1991) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that that term "service-connection," as used 
in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, 13 Vet. App. 9 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A well-grounded claim is comprised of three specific 
elements: evidence of a current disability, evidence of an 
inservice disability, and evidence of a link or nexus between 
the current and inservice disabilities.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

At the January 2000 videoconference hearing before the 
undersigned member of the Board, the veteran testified that 
he was exposed to blood, organs and body parts while serving 
in combat in Vietnam.  He stated that members of his unit 
would provide first aid to Vietnamese units.  He indicated 
that they would also police up there own wounded and dead.  
The veteran testified that he was first diagnosed to have 
hepatitis C approximately two to two-and-a-half years prior 
to the hearing.  T. at 6-7.  

The service medical records show that the veteran was treated 
on several occasions for malaria.  The separation examination 
showed no pertinent abnormality.  

The service administrative records indicate that the 
veteran's military specialty was that of a light weapons 
infantryman and that the veteran awards include the Combat 
Infantryman Badge with 1 Oak Leaf Cluster, the Bronze Star 
Medal with a "V" Device and 1 Oak Leaf Cluster, and the Air 
Medal.

On a VA laboratory report dated in July 1997 a notation was 
made that the veteran would be getting a "hepatitis 
screen."  At that time, the veteran reported that he had had 
a hepatitis B vaccine in 1992.  

In a January 2000 letter, a private physician explained that 
the veteran, who had a history of a positive hepatitis C 
antibody, had been referred to him in September 1997 for 
evaluation of mild liver function test abnormalities.  The 
veteran had reported that he was first found to have abnormal 
liver function tests and a positive hepatitis C antibody 
approximately eight years earlier when he tried to donate 
blood.  A liver biopsy completed in February 1998 
demonstrated changes which were consistent with chronic 
hepatitis C and some mild bridging fibrosis.  Liver function 
tests subsequently completed in November 1999 following 
treatment were completely normal. A hepatitis C RNA showed 
persistent presence of hepatitis C.  

In a letter dated in March 2000, this same private physician 
stated that he continues to treat the veteran for chronic 
hepatitis C.  The physician explained that the origin of the 
veteran's hepatitis C was unclear.  The physician noted that 
the veteran had reported that, while he served as a medic in 
Vietnam, he experienced numerous potential exposures, 
including exposure to the usual environmental conditions 
"which may have included human waste in rice paddies" and 
exposure to blood from caring for victims of traumatic 
wounds.  Thereafter, the physician stated that "[i]t is 
possible that these or other potential exposure factors in 
[the veteran's] . . . history could have resulted in his 
contracting the hepatitis C virus which has become a chronic 
infection."  

To summarize, the evidence shows that the veteran was 
involved in extensive combat while serving in Vietnam.  The 
Board finds that the veteran's testimony concerning exposure 
to blood from causalities is consistent with his duties in a 
combat environment.  The post service medical records confirm 
the presence of hepatitis C.  In view of these facts, the 
Board finds that his claim is plausible and thus well 
grounded. 

Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  See also, Hensley v. Brown, 
5 Vet.App. 155, 159-160 (1993). 

Additionally, certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In a June 1995 rating action, the RO denied service 
connection for hearing loss.  The evidence of record at the 
time of the June 1995 rating action may be briefly 
summarized.  The service medical records are negative for 
complaints, or findings, of hearing loss.  No hearing test, 
including an audiogram, was conducted at the time of the 
March 1971 discharge examination.  The service administrative 
records indicate that the veteran's military specialty was 
that of a light weapons infantryman.  As previously discussed 
the records shows that he was involved in combat with the 
enemy.  A private audiogram completed in August 1994 contains 
a history of noise exposure from Vietnam, hunting, and work.  
It was reported that the veteran wore ear protection now.  

By the June 1995 rating action, the RO denied service 
connection for bilateral hearing loss.  At that time the RO 
determined that determined that the August 1994 private 
medical record was to remote from service for the purpose of 
establishing service connection.  In July 1995, the RO 
notified the veteran of this decision and of his appellate 
rights.  Subsequently received in July 1995was the veteran's 
notice of disagreement.  The RO furnished the veteran with a 
statement of the case regarding this issue in September 1995.  
The veteran failed to perfect his appeal of this claim.  
Consequently, the RO's June 1995 denial of service connection 
for hearing loss became final.  38 U.S.C.A. §§ 5108, 
7105(d)(3) (West 1991); 38 C.F.R. § 3.104, (1999).  

However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence received subsequent to the 
last final decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet.App. 216, 220 
(1995); Justus v. Principi, 3 Vet.App. 510, 513 (1992); and 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The evidence received subsequent to the June 1995 rating 
action includes VA medical records dated between 1997 and 
1998 which reflect treatment for hearing impairment.  A VA 
audiological examination was conducted in October 1998.  The 
diagnosis was moderate high-frequency sensorineural hearing 
loss in the veteran's left ear with excellent word 
recognition in quiet as well as severe high-frequency hearing 
loss in his right ear with excellent word recognition in 
quiet. 

A VA examination of the ears was conducted in October 1998.  
At that time the veteran gave a history considerable noise 
exposure in Vietnam, After reviewing the audiogram results, 
the examiner indicated that the configuration of the 
veteran's hearing loss was consistent with presbycusis with 
associated mild noise-induced hearing loss, although the 
contribution of the noise-induced loss was difficult to 
determine.  

To summarize, in the prior final rating action in June 1995, 
the RO denied service connection for bilateral hearing loss 
on the basis that the August 1994 private medical record was 
to remote from service for the purpose of establishing 
service connection for hearing loss.  The Board is satisfied 
that the veteran was exposed to acoustic trauma while 
stationed in Vietnam.  The October 1998 VA examination 
indicated that bilateral high frequency hearing loss was 
associated, at least in part, to noise exposure.  Based on 
these additional documents, the Board concludes that the 
recently received records constitute new and material 
evidence and that the veteran's claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) and 
38 C.F.R. § 3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  Second, if the Board determines that the 
evidence is "new and material," it must reopen the claim 
and determine whether it is well grounded.  Winters, supra.  
Third, if the claim is well grounded, VA must evaluate the 
merits of the claim after ensuring that the duty to assist 
has been fulfilled.  Id.  

A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The truthfulness of evidence is 
presumed for purposes of determining if a claim is well 
grounded.  Robinette, 8 Vet.App. at 75-76; King v. Brown, 
5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (by a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (by lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (by medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

As the Board has previously discussed the veteran was exposed 
to acoustic trauma while serving in Vietnam.  The report of 
the October 1998 VA examinations indicates that the diagnosed 
bilateral high frequency hearing loss was, at least in part, 
due to noise exposure.  Accordingly, the Board finds that the 
claim is well grounded.  


ORDER

The claim of entitlement to service connection for 
hepatitis C is well grounded, and, to this extent only, the 
claim is granted.  

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded, and, to this extent only, the 
claim is granted.  


REMAND

As previously discussed, the veterans' claims are well 
grounded.  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the veteran in 
the development of facts pertinent to his claims.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Concerning the issue of service connection for hepatitis C, 
the Board is satisfied that the veteran was exposed to blood 
while serving in a combat environment in Vietnam.  During his 
hearing he also testified that he had worked as a licensed 
practical nurse (LPN) since 1984.  His private physician in 
January 2000 indicated that he had been treating the veteran 
since September 1997.  The clinical history revealed that the 
veteran had abnormal liver function tests and a positive 
hepatitis C antibody 8 years earlier

Concerning the issue of service connection for bilateral 
hearing loss, the evidence reflects that the veteran was 
exposed to extensive acoustic trauma during service.  He 
further indicated that he worked in construction following 
his release from active duty.

The evidence indicates that the veteran is represented by the 
American Legion.  However, it appears that VA Form 21-22 has 
been misplaced.

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of the private 
medical records pertaining to treatment 
and diagnosis of hepatitis C prior to 
September 1997, to include his initial 
treatment apparently in 1992.  The RO 
should also inform the veteran that the 
power of attorney form has been 
misplaced.  He should be furnished VA 
Form 21-22 for completion.

2.  Thereafter, the RO should arrange for 
an examination of the veteran by an 
appropriate specialist for the purpose of 
determining the etiology of the hepatitis 
C.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination the examination.  It 
is requested that the examiner obtain a 
detailed inservice and postservice 
history regarding potential exposures to 
the hepatitis C.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the hepatitis 
C is etiologically related to the 
veteran's period of active duty.  A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss.  In addition to an 
audiological examination, any other 
testing deemed necessary should be 
performed.  The examiner should elicit a 
detailed history from the veteran of 
noise exposure during service and since 
his release from service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render any 
opinion as to whether it is as likely as 
not that the hearing loss is related to 
the veteran's in service acoustic trauma.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

